Citation Nr: 1611879	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-11 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 2003 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied service connection for a right elbow disability.  Thereafter, jurisdiction was transferred to the RO in Baltimore, Maryland.

In the Veteran's substantive appeal (VA Form 9) received in May 2011, he requested a Board hearing before a Veterans Law Judge.  He was scheduled for a hearing in February 2016, however, he did not report.  In light of the foregoing, the Board considers the Veteran to have withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's right elbow disability had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in October 2009.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service VA treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in December 2009 and May 2011.  An addendum opinion was also obtained in March 2011.  The May 2011 VA examination is adequate for the purposes of the instant matter adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that his right elbow disability is due to military service.  Specifically, he contends that he during field exercise, a heavy box landed on his elbow.  Following the incident he was diagnosed with a contusion.  He remained on full duty after being placed on light duty for about two weeks.

Service treatment records are negative for treatment for or a diagnosis of a right elbow disability.  Notwithstanding, in a July 2006 report of medical assessment at separation from military service, the Veteran reported that he received treatment for his right elbow.  However, in the healthcare provider comments, there were no right elbow complaints documented.  

The Veteran was afforded a VA examination in December 2009.  At that time, he reported that he suffered a contusion to the right elbow during service.  It was noted that x-ray results dated in October 2009 revealed no acute fracture-dislocation.  However, it showed ossific density anterior aspect radiocapitellar joint space, which may have represented an intra-articular or intrascapular body.  The examiner diagnosed right elbow osteoarthritis but did not provide an etiological opinion.

In an opinion provided in March 2011 by a different VA examiner, he determined that the Veteran did not have osteoarthritis of the right elbow, thus no osteoarthritis could be caused by military service.  Rather, the appellant had chronic right elbow pain.  The examiner determined that it was most likely due to tennis elbow, lateral epicondylitis, as that was the most common cause for chronic right elbow pain.  He observed that the December 2009 VA examiner's note did not mention examination of the lateral epicondyle and that examination would be needed to make a definite diagnosis concerning the right elbow. 

The Veteran was afforded an additional VA examination in May 2011.  He reported an in-service elbow injury, which was diagnosed as a contusion.  He was placed in a sling and no further treatment was given.  Following examination of the Veteran, the examiner diagnosed right elbow lateral epicondylitis and right loose body in the elbow.  X-ray impression revealed no significant interval change and no acute fracture-dislocation.  There was well corticated ossific density projection radiocapitellar joint space which may have represented an intracapsular or intra-articular body.

The examiner opined that the Veteran's right elbow condition was less likely as not due to his military service.  The examiner's opinion was based on there being no treatment records for the appellant's right elbow in service.  He determined that if the current diagnosis was a loose body, then the trauma would have to have been severe enough to cause a dislodging of either a piece of bone or cartilage into the joint, which would have been excruciatingly painful and there would have been much swelling and incapacitation due to that type of injury, which was not noted in the service treatment records.  Secondly, the examiner noted that lateral epicondylitis was a repetitive stress type of injury which comes and goes, and due to the nature of the appellant's occupation, it was mostly likely caused by his repetitive motion using his right upper extremity.  Also, there was no evidence of any treatment of a tennis elbow while in the military.  

Analysis

While the evidence demonstrates that the Veteran has a right elbow disability, the weight of the evidence is against a finding that the condition is related to military service.  

In this regard, although the Veteran reported that his right elbow was treated in his July 2006 separation examination, service treatment records are negative for treatment for or a diagnosis of a right elbow disability.  Moreover, there is no medical evidence suggesting that the condition is related to military service.  Notably, the May 2011 VA examiner determined that the condition was less likely as not due to the appellant's military service.  With regard to the diagnosed loose body in the right elbow, the examiner opined that trauma would have to have been severe enough to cause a dislodging of either a piece of bone or cartilage into the joint, which would have been excruciatingly painful and caused swelling and incapacitation due to that type of injury.  Such injury was not noted in the service treatment records.  As for the diagnosed right elbow epicondylitis, he determined that due to the nature of the appellant's job, the condition was mostly likely caused by repetitive motion.  In light of the foregoing, direct service connection is not warranted.

The Board observes that the December 2009 VA examiner diagnosed osteoarthritis. However, the March 2011 VA examiner determined that the evidence of record did not support a finding of osteoarthritis of the right elbow, but chronic right elbow pain, most likely due to tennis elbow, lateral epicondylitis.  Osteoarthritis was also not found at the time of the May 2011 VA examination.  As such, the Board finds that the Veteran does not have a diagnosis of ostearthritis, thus presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307(a) and 3.309(a).  

Finally, the Board acknowledges the Veteran's assertion that his right elbow disability is related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current right elbow disability is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's right elbow disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a right elbow disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a right elbow disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


